

INTERCREDITOR AGREEMENT


This INTERCREDITOR AGREEMENT (this “Agreement”) is made as of March 30, 2011 by
and among HRM ACQUISITION CORP. (the “Debtor”), KINGSWAY AMERICA INC. (“KAI”)
and the undersigned Investors (as defined below) and those other Investors (if
any) who or which become parties hereto after the date hereof by the execution
and delivery of a joinder agreement or counterpart signature page hereto.
WHEREAS, the Debtor has bought 100% of the issued and outstanding capital stock
(the “Stock”) of Hamilton Risk Management Co. from KAI pursuant to the terms of
a certain Stock Purchase Agreement of even date herewith between the Debtor and
KAI (the “Stock Purchase Agreement”); and


WHEREAS, under the Stock Purchase Agreement, as partial consideration for the
sale of the Stock, the Debtor issued to KAI (i) a certain Senior Promissory Note
in the original principal amount of $10,000,000 of even date herewith (the
“Senior Note”) and (ii) a certain Junior Promissory Note in the original
principal amount of $5,000,000 of even date herewith (the “Junior Note”); and


WHEREAS, pursuant to the terms of a certain Note Purchase Agreement of even date
herewith among the Debtor and certain other parties named therein (the “Note
Purchase Agreement”), the Debtor has sold certain Promissory Notes (the
“Investor Notes”) to certain investors (the “Investors”); and


WHEREAS, the Company, KAI and the Investors desire to enter into this Agreement
in order to govern the rights and obligations of KAI and the Investors with
respect to their rights of payment;


NOW, THEREFORE, in consideration of the foregoing recitals (which are
incorporated by reference herein) and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree to
the terms and conditions contained in this Agreement.


1.Solely with respect to the Junior Note held by KAI and the indebtedness
evidenced thereby (the “Junior Seller Debt”), and as long as any Investor
Obligations (as defined below) remain outstanding, KAI hereby subordinates any
and all Junior Seller Debt in right of payment, including, without limitation,
all interest accruing after the commencement by or against Debtor of any
bankruptcy, reorganization or similar proceeding, all obligations under the
Seller Security Agreement with respect thereto and all costs of collecting such
Junior Seller Debt (including attorneys’ fees) (collectively, the “Junior Seller
Obligations”) to right of payment of all Investors with respect to the
indebtedness evidenced by the Investor Notes (collectively, the “Investor
Debt”), including, without limitation, all interest (including interest paid on
a payment-in-kind or accretion basis) accruing after the commencement by or
against Debtor of any bankruptcy, reorganization or similar proceeding and all
costs of collecting such Investor Debt (including attorneys’ fees)
(collectively, the “Investor Obligations”). Notwithstanding the foregoing, the
Debtor shall be permitted to make, and KAI shall be permitted to accept and
retain, any and all scheduled payments of interest under the Junior Notes so
long as, at the time of such payment, there does not exist any Event of Default
under and as defined by the Senior Notes and/or the Investor Notes (as
applicable), which has not been cured and/or waived pursuant to the terms of the
Senior Notes and/or Investor Notes (as applicable). As long as any Senior Seller
Obligations (as defined in Section 2 below) and/or Investor Obligations remain
outstanding, KAI will not accelerate the maturity of any Junior Seller
Obligations or commence any action or proceeding against Debtor to recover all
or any part of the Junior Seller Obligations, provided that the foregoing shall
not prohibit KAI from (a) declaring an Event of Default under and as defined by
the Junior Notes or (b) subject to the terms and conditions of Section 2,
joining or participating in any insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors.
2.    As long as any Senior Seller Obligations (as defined below) remain
outstanding, each Investor hereby subordinates, in right of payment, any and all
Investor Obligations to right of payment of KAI with respect to any indebtedness
evidenced by the Senior Note (the “Senior Seller Debt”), including, without
limitation, all costs of collecting such Senior Seller Debt (including
attorneys’ fees) (collectively, the “Senior Seller Obligations”); provided,
however, that: (i) the Debtor shall be permitted to make, and the Investors
shall be permitted to accept and retain, any and all scheduled payments of
interest under the Investor Notes so long as, at the time of such payment, there
does not exist any Event of Default under and as defined by the Senior Notes,
which has not been cured and/or waived pursuant to the terms of the Senior
Notes; and (ii) in the event of any Liquidity Event (as defined below) in which
proceeds therefrom are to be used towards the payment of any of the Senior
Seller Obligations, Junior Seller Obligations and/or Investor Obligations, then,
prior to any payment towards any of the Junior Seller Obligations, such proceeds
from such Liquidity Event shall be used to pay the Senior Seller Obligations (so
long as any Senior Seller Obligations remain outstanding) and Investor
Obligations (so long as any Investor Obligations remain outstanding) in full,
and, if such proceeds shall be in an amount that is less than the aggregate
amount of Senior Seller Obligations and Investor Obligations, such proceeds
shall be pro ratably paid to the Investors and KAI based upon the respective
dollar amount of such Senior Seller Obligations and Investor Obligations
outstanding at such time of payment.
As used herein, “Liquidity Event” means any of the following: (a) the voluntary
or involuntary liquidation, dissolution or winding-up of the Debtor or Acadia
Acquisition L.P. (including under any bankruptcy or insolvency law or laws
relating to the relief of debtors); or (b) if the Debtor sells or otherwise
disposes of all or substantially all of its assets or merges into or with or
consolidates with any other person or permits any other person to merge into or
with, or consolidate with, it; or (c) if the Debtor sells or otherwise disposes
of any of Debtor’s assets except in the ordinary course of business; or (d) any
Change-In-Control Event (as defined below).


As used herein, “Change-In-Control Event” means any event pursuant to which (a)
any persons acting as a group (other than the shareholders of Debtor existing
immediately prior to such event) by merger, consolidation or otherwise shall
become the beneficial owner(s) of greater than an aggregate of 50% of Debtor’s
outstanding capital stock, (b) any person or persons acting as a group (other
than the shareholders of Debtor existing immediately prior to such event) by
merger, consolidation or otherwise shall become the beneficial owner(s) of the
largest percentage of Debtor’s outstanding capital stock, or (c) any persons
acting as a group (other than the shareholders of Issuer existing immediately
prior to such event) shall have the right to designate a majority of the Board
of Directors of Debtor.


3.    Any party which receives any payments from the Debtor or otherwise for
which such party is not entitled to retain under this Agreement (the “Trustee
Party”) shall be held in trust for the benefit of the applicable party or
parties to which such payments are to be delivered and retained pursuant to this
Agreement (collectively, the “Beneficiary Party”), and such Trustee Party shall,
as soon as commercially possible, turn over such payment to the applicable
Beneficiary Party in the form received (together with all necessary
endorsements) to be applied to the Investor Obligations and/or Senior Seller
Obligations, as applicable.
4.    In the event of Debtor’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, these provisions shall remain in full force and effect, and each
party’s claims against Debtor shall be subject to the terms and conditions of
this Agreement.
5.    This Agreement shall remain effective for so long as any of the Investor
Obligations remains outstanding.
6.    This Agreement shall bind any successors or permitted assignees, and shall
benefit any successors or permitted assignees, to any of the Junior Seller
Obligations, Senior Seller Obligations or Investor Obligations.
7.    This Agreement may be executed in any number of counterparts, and each
such counterpart hereof shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one agreement (notwithstanding
that all of the parties are not signatories to the original or the same
counterpart, or that signature pages from different counterparts are combined),
and it shall not be necessary when making proof of this Agreement or any
counterpart thereof to account for any other counterpart, and the signature of
any party to any counterpart shall be deemed to be a signature to and may be
appended to any other counterpart. For purposes of this Agreement, a document
(or signature page thereto) signed and transmitted by facsimile machine or other
electronic means is to be treated as an original document. The signature of any
party on any such document, for purposes hereof and thereof, is to be considered
as an original signature, and the document transmitted is to be considered to
have the same binding effect as an original signature on an original document.
At the request of any party, any facsimile or other electronic signature is to
be re-executed in original form by the parties which executed the facsimile or
other electronic signature. No party may raise the use of a facsimile machine or
other electronic means, or the fact that any signature was transmitted through
the use of a facsimile machine or other electronic means, as a defense to the
enforcement of this Agreement.
8.    This Agreement shall be governed by and construed according to the laws of
the State of Delaware without regard to its conflicts of laws principles. Any
case, controversy, suit, action, or proceeding arising out of, in connection
with, or related to, this Agreement shall be resolved in the applicable state or
federal courts of Illinois. The parties consent to the jurisdiction of such
courts, agree to accept service of process by mail and waive any jurisdictional
or venue defenses available.
9.    This Agreement represents the entire agreement with respect to the subject
matter hereof, and supersedes all prior negotiations, agreements and
commitments. This Agreement may be amended only by written instrument signed by
(a) KAI and (b) the Majority Purchasers (as defined by the Note Purchase
Agreement).
10.    In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
11.    All notices, requests, consents and other communications required or
permitted hereunder shall be in writing and shall be (i) delivered either by
hand or by recognized overnight courier (in each case with signature required)
or (ii) sent via computer mail followed by a copy mailed by first class mail,
postage prepaid, addressed to a party at such address as indicated below its
signature hereto, or at such other address/number as such party shall have
furnished to other parties in writing. Any notice or other communications so
addressed and mailed, postage prepaid, by registered or certified mail (in each
case, with return receipt requested) shall be deemed to be given three (3) days
after the date when so mailed. Any notice so addressed and otherwise delivered
shall be deemed to be given when actually received by the addressee.
12.    In this Agreement, unless a clear intention appears otherwise: (a) the
singular number includes the plural number and vice versa; (b) reference to any
person includes such person’s successors and assigns but, if applicable, only if
such successors and assigns are not prohibited by this Agreement, and reference
to a person in a particular capacity excludes such person in any other capacity
or individually; (c) reference to any gender includes each other gender;
(d) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof; (e) reference to any law means such law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder; (f) “hereunder,” “hereof,” “hereto,” and words of similar import
shall be deemed references to this Agreement as a whole and not to any
particular section or other provision hereof; (g) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding such term; (h) “or” is used in the inclusive sense
of “and/or”; (i) with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; (j) references to
documents, instruments or agreements shall be deemed to refer as well to all
addenda, schedules or amendments thereto; (k) section references shall be deemed
to refer to all subsections thereof, unless otherwise expressly indicated; and
(l) “person” means any individual, corporation, limited liability company,
association, partnership, limited partnership, trust or estate, government (or
any agency or political subdivision thereof) or any other entity.






[intentionally left blank - signature page(s) to follow]




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first written above.




DEBTOR




HRM ACQUISITION CORP.




By: /s/ William A. Hickey, Jr.
Name: William A. Hickey, Jr.
Title: President


Address:
3155 NW 77th Avenue
Miami, FL 33122
Attn: Larry G. Swets, Jr.
Email: lswets@kfscap.com
 







[Additional Signature Page(s) to Follow]








KAI


 
Kingsway America Inc.
 


By: /s/ William A. Hickey, Jr.
       William A. Hickey, Jr.
       Vice President and Chief operating Officer




By: /s/ Hassan R. Baqar
       Hassan R. Baqar
       Its Vice President


Address:
150 Northwest Point Boulevard
Elk Grove Village, IL 60007
Attn: Chief Executive Officer
Facsimile No. (847) 264-2694


 





[Additional Signature Page(s) to Follow]








INITIAL INVESTOR


 


UNITED PROPERTY & CASUALTY INSURANCE COMPANY




By: ________________________
Name:
Title:




Address:
________________________
________________________
Attn: ___________________
Facsimile: _______________
Email: _________________


 




